Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-6
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al. (2016/0313503; “Takemura”) in view of Chen et al. (Fabrication of conductive copper patterns using reactive inkjet printing followed by two-step electroless plating, Applied Surface Science 396 (2017) 202–207; “Chen”) and further in view of Ushio et al. (4,963,974; “Ushio”).
Regarding claim 1, Takemura discloses in figures 1 and 2 optical waveguide element comprising: a substrate 31 having an electro-optic effect; Takemura, par. [0043]; and an optical waveguide 33 formed on the substrate; and a control electrode 50/51/52 provided on the substrate which controls a light wave propagating through the optical waveguide. Takemura, par. [0043]. Takemura further discloses that the electrode may be copper instead of gold, Takemura, par. [0047], and that “it is preferable that a thickness of the end portion region of the signal electrode or the ground electrode is 30 microns or more.” Takemura, par. [0023]. And Takemura discloses bonding wire connections. Takemura, par. [0051].



    PNG
    media_image1.png
    470
    844
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    375
    576
    media_image2.png
    Greyscale


Takemura, Figures 1 and 2.



Further regarding claim 1, it is not inherent to Takemura that the control electrode is made of a material other than gold. 
However, Chen discloses in figure 1 and related text plated copper electrodes formed without sintering. Chen, Abstract.




    PNG
    media_image3.png
    758
    1206
    media_image3.png
    Greyscale


Chen, Figure 1.


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Takemura such that the control electrode is made of copper (instead of gold) because the resultant configuration would provide electrodes with good adhesive strength and low resistivity without any sintering process. Chen, Abstract.
Further regarding claim 1, Takemura in view of Chen does not explicitly disclose that gold is disposed on at least a wire bonding portion of the control electrode.
However, Ushio discloses in figures 17 and 18, and related text, gold wires 30 attached to gold/nickel 33/32 stacks which, in turn, are disposed on copper clad laminates 25. Ushio also discloses in figures 2-5 processes for plating gold films with thicknesses ranging from less than 0.5 microns to 1.5+ microns. Ushio, fig. 1.

    PNG
    media_image4.png
    323
    286
    media_image4.png
    Greyscale


Ushio, Figures 17 and 18.


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Takemura in view of Chen such that gold is disposed on at least a wire bonding portion of the control electrode because the resulting configuration would facilitate producing reliable high density devices with reduced electrical signal delays. Ushio, col. 15, ll. 45-68.
Regarding claims 4-6, as dependent upon claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Takemura in view of Chen and further in view of Ushio, as applied in the rejection of claim 1, to comprise:
4. The optical waveguide element according to any one of claim 1, wherein the material other than gold has an electric resistivity of 2.44.times.10.sup.-8 omega.m or less. See Takemura and Chen, as applied in the combination Takemura in view of Chen and further in view of Ushio.
5. The optical waveguide element according to any one of claim 1, wherein the control electrode is a plating electrode and a height of the plating electrode is 10 micron or 
6. The optical waveguide element according to any one of claim 1, wherein a ratio of a height of the gold portion to a height of the control electrode is less than 10%. See Takemura, Chen, and Ushio, as applied in the combination Takemura in view of Chen and further in view of Ushio.
because the resultant configurations would provide electrodes with good adhesive strength and low resistivity without any sintering process, Chen, Abstract, to produce reliable high density devices with reduced electrical signal delays. Ushio, col. 15, ll. 45-68.
Claims 2 and 3
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al. (2016/0313503; “Takemura”) in view of Chen et al. (Fabrication of conductive copper patterns using reactive inkjet printing followed by two-step electroless plating, Applied Surface Science 396 (2017) 202–207; “Chen”) and further in view of Ushio et al. (4,963,974; “Ushio”), as applied in the rejection of claims 1 and 4-6, and further in view of Wang et al. (Nanophotonic lithium niobate electro-optic modulators, Optics Express, Vol. 26, No. 2; “Wang”).
Regarding claims 2 and 3, Takemura in view of Chen and further in view of Ushio does not explicitly disclose:
2. The optical waveguide element according to claim 1, wherein the control electrode includes a signal electrode and a ground electrode, and at least in an action portion where an electric field of the control electrode acts on the optical waveguide, the gold is not disposed on a surface of the signal electrode and a surface of the ground electrode, on a side facing the signal electrode. 

However, Wang disclose in figure 2(e) and related text two electrodes sandwiching and applying an electric field onto an electro-optic waveguide. Wang, fig. 2, caption (“(e) Cross-section view of the simulated optical TE mode profile (Ez component) and RF electrical field (shown by arrows). The x-cut LN used here is most sensitive to the horizontal component of the electric field (Ez). h: LN waveguide height; w: LN waveguide width; s: LN slab thickness; g: metal electrode gap.”). Here, the examiner notes that it would have been obvious to one of ordinary skill in the art at the time of filing that the electrical field’s horizontal component would likely be perturbed by sharp features or abrupt interfaces, in particular, when the perturbing features are located at boundary locations such as the inside corners and edges of the electrodes.

    PNG
    media_image5.png
    347
    418
    media_image5.png
    Greyscale


Wang, Figure 2(e)


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Takemura in view of Chen and further in view of Ushio to comprise:

2. The optical waveguide element according to claim 1, wherein the control electrode includes a signal electrode and a ground electrode, and at least in an action portion where an electric field of the control electrode acts on the optical waveguide, the gold is not disposed on a surface of the signal electrode and a surface of the ground electrode, on a side facing the signal electrode. See Takemura, fig. 1; Ushio, figs. 17 and 18; and Wang, fig. 2(e).
3. The optical waveguide element according to claim 1, wherein a portion on which the gold is disposed is only the wire bonding portion. See Takemura, fig. 1; Ushio, figs. 17 and 18; and Wang, fig. 2(e).
because the resultant configurations would facilitate optimizing overlap between “corresponding optical and electrical fields.” Wang, p. 1552.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883